735 N.W.2d 279 (2007)
LAKE STATES INSURANCE COMPANY, n/k/a Harleysville Lake States Insurance Company, Plaintiff-Appellant,
v.
MASON INSURANCE AGENCY, INC., and Peter Hanover, Defendants-Appellees.
Docket No. 133587. COA No. 271666.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the February 22, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.